 

Exhibit 10.1

 

Execution Copy

 

James River Group Holdings, Ltd.

Wellesley House, 2nd Floor

90 Pitts Bay Road

Pembroke HM 08 Bermuda

 

December 19, 2016

 

Ms. Sarah C. Doran

191 Luquer, 1A

Brooklyn, New York 11231

 

Dear Sarah:

 

The purpose of this letter (the “Agreement”) is to confirm our agreement with
respect to the terms of your employment as Chief Financial Officer of James
River Group Holdings, Ltd. (the “Parent Company”) and of its subsidiary James
River Group, Inc. (“the Company”). In consideration of the mutual promises
contained in this Agreement, the parties to this Agreement hereby agree as
follows:

 

1.            EMPLOYMENT AND TERM.  Effective as of January16, 2017 (the
“Effective Date”), the Parent Company and the Company agree to employ you (the
“Executive”) as Chief Financial Officer of the Parent Company and Chief
Financial Officer of the Company, and Executive hereby accepts such employment
on the terms hereinafter set forth.  The term of this Agreement shall be three
years commencing as of the Effective Date and ending on the date immediately
preceding the third anniversary of the Effective Date, subject to the
termination provisions of Section 6.  The term of this Agreement shall
thereafter be automatically renewed for additional one year periods unless
written notice to the contrary shall be given by either party to the other not
less than sixty (60) days prior to the end of the initial or any renewal term
that the term shall not thereafter be renewed (“Non-Renewal Notice”), subject to
the termination provisions of Section 6.  The initial term plus any renewals
thereof shall hereafter be referred to as the “Term.”

 

2.            COMPENSATION.

 

(a)           Salary.  Commencing as of the Effective Date, Executive shall be
paid a base salary at a rate of not less than Four Hundred Thousand Dollars
($400,000) per year, payable by the Company in periodic installments in
accordance with the Company’s normal payroll practices.  

 

(b)           Bonus; Long-Term Incentive Plan.  For each fiscal year during the
Term in which Executive is employed by the Company as of the last day of such
fiscal year, Executive shall be eligible to receive such discretionary bonuses
as the Board of Directors of the Parent Company (the “Parent Board”) (other than
Executive, if Executive is a member of the Parent Board), in its discretion, may
determine based on Executive’s performance during such fiscal year, which shall
be paid on or before March 15 of the subsequent fiscal year. The Executive’s
target cash bonus for calendar year 2017, which

 

   

 

 

would be payable in 2018 on or before March 15, 2018 is 100% of base salary,
provided that the determination of whether Executive will be awarded a cash
bonus and the amount of the cash bonus will be determined by the Parent Board in
its discretion.  In addition, Executive shall be eligible to participate in any
long-term incentive plan of the Company Group (as defined below) (“LTIP”) in
effect from time to time.   For long term incentive equity grants in the first
quarter of 2018, Executive will have a target equity grant equivalent in value
of 100% of base salary, provided that the determination of whether Executive
will be awarded an LTIP equity award and the amount of the award will be
determined by the Parent Board in its discretion.  Options to acquire shares of
the stock of the Parent Company (“Options”) will be valued using a Black Scholes
valuation model, and restricted stock units (“RSUs”) will be valued based upon
the closing price of the Company’s publicly traded common stock on the day of
the grant.

 

(c)           Initial Equity Grant. Within 45 days following the Effective Date,
Executive shall receive a one-time equity award of Options and/or RSUs of the
Parent Company in an amount or amounts equal to $650,000 (the Options will be
valued using a Black Scholes valuation model, and RSUs will be valued based upon
the closing price of the Company’s publicly traded common stock on the day of
the grant).  Any Options will have an exercise price equal to the closing price
of the Company’s common stock on the date of grant and will vest in
substantially equal installments of whole shares on each of the first three
anniversaries of the Effective Date, subject to Executive’s continued employment
on such dates.  The RSUs will vest and the restrictions shall lapse in
substantially equal installments of whole shares on each of the first three
anniversaries of the Effective Date, subject to Executive’s continued employment
on such dates.  The Options and RSUs shall be subject to the terms of award
agreements acceptable to the parent Company and the Parent Company’s equity plan
in effect from time to time.  

 

(d)           Sign On Bonus.  Executive shall be paid a “Sign On Bonus” of One
Hundred Fifty Thousand Dollars ($150,000) within ten (10) days of Executive’s
first day of employment, provided, however, if Executive is terminated for Cause
or resigns without Good Reason before the second anniversary of Executive’s
first day of employment, then Executive shall repay the Company, within ten (10)
days of Executive’s last day of employment, the pro-rata portion of $150,000 for
the portion of the initial two-year period of employment that Executive did not
work for the Company.

 

(e)           Vacation, Benefits. Executive shall also be entitled, during the
Term to participate in all employee benefit plans and other fringe benefits or
plans of the Company generally available to executive employees of the Company
Group or generally available to the Company’s United States-based executive
employees, at the Company’s expense, including:

 

(i)            a total of six (6) weeks of paid vacation per annum (not subject
to carry over to subsequent years);

 

(ii)           tax equalization payments pursuant to the Company’s tax
equalization policies (“Tax Equalization Policies”), provided that such tax
equalization payments shall be made no later than the end of the second calendar
year after the year in

 

   

 

 

which the Executive’s income tax return is required to be filed (including any
extensions) for the year to which the compensation subject to the tax
equalization payment relates, or, if later, the second calendar year beginning
after the latest year in which the Executive’s foreign tax return or payment is
required to be filed or made of the year to which the compensation subject to
the tax equalization payment relates, and further provided that if the right to
such tax equalization proceeds arises as a result of audit, litigation, or
similar proceeding, such tax equalization payments are scheduled and made in
accordance with the tax gross-up payment provisions of Treas. Reg.
§1.409A-3(i)(1)(v);

 

(iii)           after the presentation of reasonably itemized statements of
expense in accordance with the Company’s policies and procedures, expense
reimbursement for (A) the reasonable expenses incurred by Executive in
relocating to a residence in or near Chapel Hill, North Carolina ; and (B) after
a termination by the Company without Cause, a Companies’ Non-Renewal
Termination, or a termination by Executive for Good Reason, the reasonable
expenses incurred by Executive in relocating from Chapel Hill, North Carolina to
the New York City metropolitan area; and

 

(iv)           business expense reimbursement for all reasonable business
expenses (including without limitation travel to Bermuda for business purposes)
upon the presentation of reasonably itemized statements of such expenses in
accordance with the Company’s policies and procedures.  

 

(v)           The amount of expenses eligible for reimbursement pursuant to this
Agreement during any tax year of Executive shall not affect the expenses
eligible for reimbursement in any other tax year.  The right to reimbursement
provided in this Agreement is not subject to liquidation or exchange for another
benefit.  In no event shall the reimbursement of an eligible expense under this
Agreement occur later than the end of the calendar year following the calendar
year in which such expense was incurred.

 

(f)           Chartered Aircraft.  The Company hereby agrees that from time to
time Executive may travel on chartered aircraft in connection with the
performance of her duties hereunder.  The Company further agrees that Executive
may continue to charter planes for business travel as is reasonably necessary to
efficiently carry out her duties for the Parent Company in Bermuda.

 

(g)           Claw-Back.  Executive acknowledges that to the extent required by
applicable law or written company policy adopted by the Board to implement the
requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act), any bonus and other
incentive compensation (if any) shall be subject to any clawback, forfeiture,
recoupment or similar requirement as the Parent Board may determine in its sole
discretion is necessary or desirable to implement such law or policy.

 

3.            DUTIES.  Executive shall perform all duties normally associated
with the position of Chief Financial Officer of the Parent Company and such
other reasonable duties as may be assigned to her by the Parent Board, and all
duties normally associated with the position of Chief Financial Officer of the
Company and such other reasonable duties as may be assigned to her by

 

   

 

 

the Board of Directors of the Company (the “Board”).  In her capacity as Chief
Financial Officer of the Parent Company, Executive shall report directly to the
President and Chief Operating Officer, to the Chairman of the Board, and to the
Parent Board.  In her capacity as Chief Financial Officer of the Company,
Executive shall report directly to the Chief Executive Officer and to the
Board.  Executive will devote her entire working time, attention, and energies
to carrying out and fulfilling her duties and responsibilities under this
Agreement.  Executive agrees to abide by all policies applicable to employees of
the Company Group adopted by the Parent Board.  Executive's duties as Chief
Financial Officer of the Parent Company will be performed primarily at the
Parent Company's offices in Hamilton, Bermuda, and the Executive's duties as
Chief Financial Officer of the Company will be performed primarily at the
Company's offices in Chapel Hill, North Carolina; provided, however, that the
foregoing duties may be performed in locations other than the aforementioned
locations if the business of the Company and the Parent Company so require, but
at all times the Executive shall comply with the operational guidelines of the
Company and the Parent Company with respect to the scope of duties and
activities to be performed in the United States and Bermuda, as in effect from
time to time.  Executive agrees to relocate to a residence in or near Chapel
Hill, North Carolina.  Executive represents that she is able and willing to
engage in frequent travel to Bermuda and other international travel as is
necessary to the business interests of the Company Group.

 

4.            CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.

 

(a)           Executive will not at any time during the Term or thereafter:

 

(i)           reveal, divulge, or make known to any person, firm, or corporation
or use for her personal benefit or the benefit of others (except the Parent
Company and any of its direct or indirect subsidiaries (hereinafter referred to
as “Affiliates,” and the Company, together with such Affiliates, the “Company
Group”)), directly or indirectly, any confidential or proprietary information
received or developed by her during the course of her employment. For the
purposes of this Section 4(a)(i) confidential and proprietary information
(“Confidential Information”) shall be defined to mean (1) all historical and pro
forma projections of loss ratios incurred by the Company Group; (2) all
historical and pro forma actuarial data relating to the Company Group; (3)
historical and pro forma financial results, revenue statements, and projections
for the Company Group; (4) all information relating to the Company Group’s
systems and software (other than the portion thereof provided by the vendor to
all purchasers of such systems and software); (5) all information relating to
the Company Group’s unique underwriting approach; (6) all information relating
to plans for, or internal or external discussions regarding, acquisitions of or
mergers with any business or line of business; (7) non-public business plans;
(8) all other information relating to the financial, business, or other affairs
of the Company Group including their customers; and (9) any information about
any shareholder of the Parent Company, or any of the officers or employees of
any Company Group entities, that has been furnished or made available to
Executive as a result of her positions with the Parent Company and the
Company.  Section 4(a)(i) shall not apply to Executive following the termination
of her employment with the Parent Company and the Company with respect to any
Confidential Information known or made generally available to the general public
or within the industry by persons other than Executive or a person acting with
or at the request of Executive; or

 

   

 

 

(ii)           reveal, divulge, or make known to any person, firm, or
corporation, or use for her personal benefit or the benefit of others (except
the Company Group), directly or indirectly, the name or names of any Customers
(as defined in Section 5 below) of the Company Group, nor will she reveal,
divulge, or make known to any person, firm, or corporation or use for her
personal benefit or the benefit of others (except the Company Group), directly
or indirectly, any trade secrets or any knowledge or information concerning any
business methods or operational procedures engaged in by the Company Group
(collectively, “Privileged Information”); provided, however, the restrictions
set forth in this Section 4(a)(ii) shall not apply to Executive following the
termination of her employment with the Parent Company and the Company with
respect to any Privileged Information known or made generally available to the
general public or within the industry by persons other than Executive or a
person acting with or at the request of Executive.

 

5.            NON-COMPETITION.

 

(a)           Executive acknowledges and agrees that as the Parent Company’s and
the Company’s Chief Financial Officer (i) she will be responsible for and
directly involved in developing customer goodwill and relationships for the
benefit of the Company Group, including personal contact with customers and
supervising others who contact customers and develop customer goodwill and
relationships; (ii) she will be provided and have access to the Company Group’s
Confidential Information and Privileged Information, and will be compensated for
the development, and supervising the development, of the same and (iii) she will
have unique insight into and knowledge of the skills, talents and capabilities
of the Company Group’s key employees.  Executive also acknowledges and agrees
that at the inception of her employment with the Company it was agreed that she
would be bound by noncompetition restrictions that are similar to the
restrictions in this Agreement.

 

(b)           Executive agrees that during her employment by the Parent Company
and/or the Company she will not compete against the Company Group in any manner,
including without limitation by engaging in, or by assisting any other person or
entity to engage in, or by having an ownership interest in, any Competitive
Business (as defined below) in the Territory (as defined below), or by engaging
in any conduct described in clauses (c)(i), (ii) or (iii) below.  

 

(c)           Executive further agrees that after her employment by both the
Parent Company and the Company ends for any reason, she will not during the
Restricted Period (as defined below):

 

(i)           compete against the Company Group by engaging in, or by assisting
any other person or entity to engage in, or by having an ownership interest in,
any Competitive Business in the Territory (as defined below);

 

(ii)           compete against the Company Group by soliciting any Customer (as
defined below) in order to provide any goods or services to such Customer in

 

   

 

 

competition against the Company Group, or by soliciting any Agent (as defined
below) in order to obtain referrals from such Agent in competition against the
Company Group;

 

(iii)           induce or persuade any Customer or Agent not to do business
with, or to switch business from, or reduce business with, the Company Group;

 

(iv)           solicit, or assist others in soliciting, any Key Employee (as
defined below) to leave the Company Group, or anyone who was a Key Employee at
any time during the Final Year to engage in a Competitive Business.

 

(d)           For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below:

 

(i)            “Agent” shall mean any insurance agent, insurance broker,
wholesale agent, general agent, or other person (A) that acted on behalf of any
customer of the Company Group to obtain insurance from any Company Group entity
or who referred any insurance business to any Company Group entity during the
Final Year (as defined below) and (B) with respect to which either Executive had
either (I) Confidential Information or Privileged Information or (II) account
responsibility either directly or through managing employees with such account
responsibility.

 

(ii)           “Competitive Business” shall mean the business of acquiring,
holding, and/or operating excess and surplus line insurance companies, and any
other material business that the Company Group is engaged in as of the date of
this Agreement and as the business of the Company Group evolves during
Executive’s employment with the Company.  For informational purposes only and
not for the purpose of construing or restricting the scope of the term
“Competitive Business,” the parties agree that the following activities in which
the Company Group is currently engaged are within the scope of Competitive
Business: providing workers' compensation insurance in North Carolina, South
Carolina and Virginia, providing excess and surplus lines insurance in the
United States and writing working layer casualty reinsurance through a
reinsurance company from Bermuda.

 

(iii)           “Customer” shall mean any customer of the Company Group that (A)
purchased products or services from the Company during the twelve month period
immediately preceding Executive’s last day of employment with the Parent Company
and the Company (the “Final Year”), and (B) about which Executive either had
Confidential Information or Privileged Information or personal or management
responsibility for customer contact or service.

 

(iv)           “Key Employees” shall mean any executive, managerial, sales,
finance, actuarial, marketing, or supervisory level employees of the Company
Group under Executive’s direct or indirect management authority.

 

(v)           “Restricted Period” shall mean nine (9) months.

 

   

 

 

(vi)           “Territory” shall mean Bermuda and each and every state or other
United States jurisdiction where the Company Group is, as of the Termination
Date, both (A) licensed or admitted, and (B) actively conducting business.

 

(e)           The restrictions contained in this Section 5 shall not prevent the
purchase of ownership by Executive of not more than three percent (3%) of the
securities of any class of any corporation, whether or not such corporation is
engaged in any Competitive Business, which are publicly traded on any securities
exchange or any “over the counter” market.

 

6.            TERMINATION.  Executive’s employment hereunder shall terminate
under the following circumstances:

 

(a)           Termination for Cause.  The Parent Company and/or the Company may
terminate the employment of Executive for Cause at any time by providing written
notice to Executive specifying the cause of the termination. For the purposes of
this Agreement, “Cause” means that: (i) Executive willfully violated Sections 4
or 5 of this Agreement; (ii) Executive grossly neglected her duties hereunder;
(iii) Executive was convicted of a felony, or a crime involving moral turpitude
(meaning a crime that includes the commission of an act of depravity,
dishonesty, or bad morals); (iv) Executive has committed an act of dishonesty,
fraud, or embezzlement against any Company Group entity; (v) Executive willfully
and/or knowingly breached any provision of this Agreement other than Section 4
or Section 5 in any material respect, or willfully and/or knowingly violated the
Parent Company’s or the Company’s written policies; or (vi) Executive willfully
failed or refused to follow the lawful instructions of the President/Chief
Operating Officer of the Parent Company, the Chairman of the Parent Board, the
Parent Board, the President/Chief Executive Officer of the Company, or the Board
that are consistent with this Agreement (“Insubordination”).  In the event that
the Parent Company and/or the Company provides written notice of termination for
Cause pursuant to Section 6(a)(ii), or (vi), Executive shall be entitled to cure
any alleged neglect of her duties or Insubordination, to the extent curable, or
within thirty (30) days of receiving written notice from the Parent Company or
the Company specifying the factual basis for its belief that Executive grossly
neglected her duties hereunder or engaged in Insubordination..  If Executive is
terminated for Cause, Executive’s compensation shall terminate on the date of
such termination; any Parent Company stock Options, whether vested or unvested
at that time, shall be immediately forfeited and canceled effective as of the
date of such termination; and any unvested Parent Company RSUs shall be
immediately forfeited effective as of the date of such termination.

 

(b)           Company Termination Without Cause; Companies Non-Renewal
Termination.  The Parent Company and/or the Company may terminate Executive at
any time without Cause, with or without prior notice.  If (i) the Parent Company
and the Company deliver a timely Non-Renewal Notice and Executive has not timely
delivered a timely Non-Renewal Notice, (ii) Executive continues in employment
with the Parent Company or the Company through the last day of the Term, and
(iii) the parties have not executed a written agreement applicable to
Executive’s employment after the expiration of the Term, then Executive’s
employment with both the Parent Company and the

 

   

 

 

Company shall terminate on the last day of the Term (a “Companies Non-Renewal
Termination”). If either the Parent Company or the Company terminates
Executive’s employment without Cause or delivers a Non-Renewal Notice, but the
other company does not terminate Executive’s employment or delivers a
Non-Renewal Notice, then this Agreement shall remain in full force and effect as
applied to such other company and all obligations of the company that terminated
Executive’s employment shall become obligations of the other company.  

 

(c)           Termination by Executive for Good Reason.  Executive may, at her
option, terminate this Agreement for Good Reason in accordance with the terms of
this Section 6(c).  “Good Reason” shall mean the occurrence of any one or more
of the following events without the prior consent of Executive:

 

(i)            A material diminution in Executive’s authority, duties or
responsibilities, or requiring Executive to report directly to a person or
persons other than as set forth in Section 3 of this Agreement, provided,
however, a termination without Cause by the Company, pursuant to Section 6(b),
but not the Parent Company, shall not constitute Good Reason;

 

(ii)           A material diminution in Executive’s Base Salary;

 

(iii)          The Company’s requiring Executive to be based at any office or
location more than thirty-five (35) miles from Chapel Hill, North Carolina; or

 

(iv)          Any action or inaction by the Parent Company and/or the Company
which constitutes a material breach of the terms of this Agreement;

 

and, in each case, the failure by the Parent Company or the Company, as
applicable, to cure such condition within the thirty (30) day period after
receipt of written notice from Executive specifying in detail the factual basis
for her belief that she has Good Reason to resign (“Good Reason
Notice”).  Executive must deliver a Good Reason Notice within thirty (30)
calendar days after the initial existence of a Good Reason condition, and, if
the Parent Company or the Company, as applicable, fails to timely cure such Good
Reason condition, Executive must terminate her employment with both the Parent
Company and the Company within one year after the initial existence of such Good
Reason condition, and any failure by Executive to timely comply with either of
these requirements shall constitute a waiver of Executive’s right to resign for
Good Reason for such condition.  

 

(d)           Termination due to Death or Disability.  Executive’s employment
hereunder shall terminate upon her death.  The Parent Company and/or the Company
may terminate Executive’s employment if she is prevented from performing her
responsibilities under this Agreement because of “Disability,” subject to
reasonable accommodation requirements of applicable laws.  A “Disability” means
that Executive is unable to engage in any substantial gainful activity by reason
of a medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or is, by reason of any medically determinable physical or
mental impairment that can be expected to result in

 

   

 

 

death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident or disability insurance benefit plan covering
Company employees (“Disability Plan”).  If Executive is unable to perform her
responsibilities, by reason of any accident, illness, or mental, or physical
impairment, for a period that is reasonably anticipated by the Parent Company
and/or the Company to be longer than the waiting period in the Disability Plan,
then, at the Parent Company’s or the Company’s request, Executive shall promptly
apply for such income replacement benefits.

 

(e)           Expiration of Term.  If (i) Executive delivers a timely
Non-Renewal Notice to the Parent Company and/or the Company pursuant to Section
1 (whether or not the Parent Company and/or the Company have timely delivered a
timely Non-Renewal Notice), (ii) Executive continues in employment with the
Parent Company or the Company through the last day of the Term, and (iii) the
parties have not executed a written agreement applicable to Executive’s
employment after the expiration of the Term, then Executive’s employment with
both the Parent Company and the Company shall terminate on the last day of the
Term.

 

7.            COMPENSATION AND BENEFITS UPON TERMINATION.

 

(a)           If, during the Term, the Parent Company and the Company terminate
Executive’s employment without Cause, there is a Companies’ Non-Renewal
Termination, or Executive terminates her employment for Good Reason, then:

 

(i)             as soon as practicable following such termination but no later
than ten (10) days after the Termination Date (as defined below), the Company
shall pay to Executive her accrued but yet unpaid base salary earned through the
Termination Date and any accrued, but unused vacation pay through the
Termination Date (the “Accrued Obligations”);

 

(ii)            within forty-five (45) days following the Termination Date, the
Company shall reimburse Executive pursuant to Section 2(e)(iv)for reasonable
expenses incurred, but not paid prior to the Termination Date;

 

(iii)           any accrued but unpaid Tax Equalization Policy obligations of
the Company shall be paid in accordance with such policy, and relocation
expenses shall be reimbursed pursuant to Section 2(e)(iii)(B); and

 

(iv)          subject to the execution and delivery of a general release (which
release shall not alter or result in the waiver of Executive’s right to exercise
the portion of any stock options that vested through the Termination Date, or
any rights under this Section 7(a)) in a form acceptable to the Parent Company
and the Company within thirty (30) days after the Termination Date (the “Release
Expiration Date”), which release has not been revoked, Executive is entitled to
receive:

 

(1)           a gross amount equal to (x) Executive’s base salary in effect on
the Termination Date divided by (y) twelve (12), per month, subject to any
applicable deductions and withholdings, for a period of eighteen (18) months
after the Termination

 

   

 

 

Date, which shall be paid in periodic installments by the Company in accordance
with the Company’s normal payroll practices in effect as of the Termination Date
commencing on the first payroll cycle which is at least forty-five (45) days
after the Termination Date, unless such payments are required to be delayed
pursuant to Section 8 below; and

 

(2)           the continuation of coverage under all employee benefit insurance
plans in which Executive was a participant as of the Termination Date, to the
extent such post-employment coverage is authorized by such plans, at the
Company’s expense for a period of 12 months after the Termination Date,
provided, however, if post-employment coverage is not authorized under the
Company’s health insurance plan, then the Company will pay Executive the premium
cost for health insurance coverage that the Company would have paid if Executive
had continued being a participant in the Company’s health insurance plan during
such twelve month period, and such amount shall be paid at the time such
premiums would have been paid if executive had continued being a participant in
the Company’s health insurance plan during such twelve month period; and

 

(3)           any unpaid discretionary cash bonus awarded to Executive for the
year prior to the year in which the Termination Date occurs, which shall be paid
in a lump sum on the normal bonus payment date.

 

(v)           In the event that Employee fails to execute the Release on or
prior to the Release Expiration Date, Employee shall not be entitled to any
payments or benefits pursuant to Section 7(a) (iv).  Notwithstanding the
foregoing, if the Release could become effective during the calendar year
following the calendar year of the Termination Date, then no such payments that
constitute “deferred compensation” under Internal Revenue Code Section 409A
shall be made earlier than the first day of the calendar year following the
calendar year of the Termination Date.

 

(b)           If Executive’s employment is terminated as a result of death or by
the Company for Cause or because of Disability, or if a termination of
employment occurs as a result of Executive’s delivering a timely Non-Renewal
Notice:

 

(i)            within ten (10) days following the Termination Date, the Company
shall pay to Executive the Accrued Obligations;

 

(ii)           within forty-five (45) days following the Termination Date, the
Company shall reimburse Executive for reasonable expenses incurred, but not paid
prior to the Termination Date; and

 

(iii)          any accrued but unpaid Tax Equalization Policy obligations of the
Company shall be paid in accordance with such policy.

 

(c)           Except for payments provided under Sections 7(a)(i), 7(a)(ii),
7(a)(iii) and 7(b), all compensation and benefits paid pursuant to this Section
7 shall cease and Executive shall promptly return any amount paid under Section
7(a)(iv) to the Company if Executive violates any of the terms of Sections 4 or
5 above during the Restricted Period. In addition to these remedies, the Parent
Company and the Company shall have

 

   

 

 

all other remedies provided by this Agreement and by law for the breach of
Sections 4 or 5 above.

 

(d)           For purposes of this Agreement, “Termination Date” means the date
of Executive’s “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”).”

 

(e)           Executive’s rights with respect to the vesting and exercise of any
Options and the vesting of any Restricted Stock after the Termination Date for
any termination of employment other than a termination for Cause shall be
governed by option and restricted stock agreements between Executive and the
Parent Company and the Incentive Plan.

 

8.            409A COMPLIANCE.  This Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A).  Notwithstanding anything else contained in this Agreement
to the contrary, if Executive is a “specified employee” under the Parent
Company’s specified employee policy as in effect on the Termination Date, or if
no such policy is then in effect, within the meaning of Section 409A, any
payment of deferred compensation required to be made to Executive hereunder upon
or following the Termination Date shall be delayed until after the six-month
anniversary of Executive’s “separation from service” (as such term is defined in
Section 409A) to the extent necessary to comply with, and avoid imposition on
Executive of any additional tax, interest, or penalty imposed under, Section
409A.  Should payments be delayed in accordance with the preceding sentence, the
accumulated payment that would have been made but for the period of the delay
shall be paid in a single lump sum during the ten (10) day period following the
six-month anniversary of the Termination Date.  Each payroll period payment
described in Section 7(a)(iv)(1) shall be treated as a separate payment for
purposes of Section 409A.

 

9.            UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS.  Executive acknowledges
that the services to be rendered under the provisions of this Agreement are of a
special, unique, and extraordinary character; involve access to and development
of Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if she violates any of the provisions of Sections 4 and
5 of this Agreement, the Parent Company and the Company, in addition to any
other rights and remedies available under this Agreement or otherwise, shall be
entitled to an injunction to be issued by a court of competent jurisdiction
restricting Executive from committing or continuing any violation of Sections 4
and 5 of this Agreement.

 

10.           FURTHER ACKNOWLEDGEMENTS.  Executive further acknowledges and
agrees that the restrictions contained in Sections 4 and 5 above are reasonable
and necessary to protect the legitimate interest of the Company Group, in view
of, among other things, the short duration of the restrictions; the narrow scope
of the restrictions; the Company Group’s interests in protecting its trade
secrets, Confidential Information, and Privileged Information (which

 

   

 

 

Executive agrees would be useful to competitors for more than eighteen (18)
months) and its customer relationships and goodwill; Executive’s background and
capabilities which will allow her to seek and accept employment without
violation of the restrictions; Executive’s opportunity to acquire a substantial
equity interest in the Parent Company through the award of Options and/or
Restricted Stock; and Executive’s entitlements under this Agreement.  If any
provision contained in Sections 4 or 5 above is adjudged unreasonable by a court
of competent jurisdiction or arbitrator in any proceeding, then such provision
shall be deemed modified as provided in Sections 4 or 5 above or by reducing the
scope of such provision, the period of time during which such provision is
applicable and/or the geographic area to which such provision applies, to the
extent necessary for such provision to be adjudged reasonable and enforceable.

 

11.           NOTICES.  Any notices provided for or permitted by this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or three (3) days after it is mailed if delivered by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
party for whom intended at such party’s address set forth above or to such other
address as such party may designate by notice in writing given in the manner
provided herein.

 

12.           SECTION HEADINGS.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

13.           ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS.  This Agreement
constitutes the entire agreement and understanding between Executive, the Parent
Company and the Company with respect to the subject matter hereof and shall
supersede any and all other prior agreements and understandings, whether oral or
written, relating thereto or the employment of Executive by the Parent Company
and the Company.  This Agreement may not be rescinded, modified, or amended,
unless an amendment is agreed to in a writing signed by Executive, by the Chief
Executive Officer of the Parent Company, and by the Chairman or an officer of
the Company specifically authorized by the Board (other than Executive), and any
waiver shall be set forth in writing and signed by the party to be
charged.  This Agreement may be executed in any number of counterparts,
including by facsimile, each of which shall be an original, but all of which
together shall constitute one and the same instrument.

 

14.           PARTIAL INVALIDITY.  The invalidity or unenforceability, by
statute, court decision, or otherwise, of any term or condition of this
Agreement shall not affect the validity or enforceability of any other term or
condition hereof.

 

15.           GOVERNING LAW.  This Agreement shall be construed and administered
in accordance with the laws of North Carolina, without regard to the principles
of conflicts of law which might otherwise apply, except that Section 17 shall be
governed by the Federal Arbitration Act, to the extent applicable, and North
Carolina law to the extent that the Federal Arbitration Act does not apply.

 

16.           ASSIGNABILITY.  This Agreement may not be assigned by Executive,
and any purported assignment by Executive shall be null and void.  All of the
terms and conditions of this Agreement shall be binding upon and inure to the
benefit of the Parent Company and the

 

   

 

 

Company, and their successors (including without limitation any successor to the
Company’s business as the result of a merger or consolidation of the Company,
whether or not the Parent Company’s or the Company survives such merger or
consolidation) and assigns.  Successors to the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company whether by merger,
consolidation, purchase, or otherwise and such successor shall thereafter be
deemed the “Company” for purposes hereof.  Successors to the Parent Company
shall include, without limitation, any corporation or corporations acquiring,
directly or indirectly, all or substantially all of the assets of the Parent
Company whether by merger, consolidation, purchase, or otherwise and such
successor shall thereafter be deemed the “Parent Company” for purposes hereof.

 

17.           DISPUTE RESOLUTION.

 

(a)           Arbitration. In the event of disputes between the parties with
respect to the terms and conditions of this Agreement, such disputes shall be
resolved by and through an arbitration proceeding to be conducted under the
auspices of the American Arbitration Association (or any like organization
successor thereto) in Charlotte, North Carolina, or another location in North
Carolina that is mutually agreed by the parties; provided, however, that either
party may seek temporary or preliminary relief with respect to appropriate
matters (including, without limitation, enforcement of Sections 4 and 5 above)
from a court in aid of arbitration.  Such arbitration proceeding shall be
conducted pursuant to the commercial arbitration rules (formal or informal) of
the American Arbitration Association in as expedited a manner as is then
permitted by such rules (the “Arbitration”).  Both the foregoing agreement of
the parties to arbitrate any and all such claims, and the results,
determination, finding, judgment, and/or award rendered through such
Arbitration, shall be final and binding on the parties to this Agreement and may
be specifically enforced by legal proceedings.  This Section 17(a) is without
prejudice to the Executive’s statutory right to complain to an employment
inspector and/or employment tribunal under Bermuda’s Employment Act 2.

 

(b)           Procedure.  Such Arbitration may be initiated by written notice
from either party to the other which shall be a compulsory and binding
proceeding on each party.  The Arbitration shall be conducted by an arbitrator
selected in accordance with the procedures of the American Arbitration
Association.  Time is of the essence of this arbitration procedure, and the
arbitrator shall be instructed and required to render her or her decision within
thirty (30) days following completion of the Arbitration.

 

(c)           Venue and Jurisdiction.  Any action to compel arbitration
hereunder or otherwise relating to this Agreement shall be brought exclusively
in a state court located in Raleigh, North Carolina, or in the United States
District Court for the Middle District of Tennessee, provided that, if a federal
court has jurisdiction over the subject matter thereof, then such action shall
be brought in federal court, and the Company and Executive hereby irrevocably
submit with regard to any such action or proceeding for itself and in respect to
its property, generally and unconditionally, to the jurisdiction of the
aforesaid courts.

 

   

 

 

(d)           Waiver of Jury Trial.  IN THE EVENT OF ANY LITIGATION WITH RESPECT
TO ANY MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.  

 

18.           COOPERATION.  Executive agrees that, upon reasonable notice and
without the necessity of the Parent Company obtaining a subpoena or court order,
Executive shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), or the
decision to commence on behalf of the Parent Company any suit, action or
proceeding, and any investigation and/or defense of any claims asserted against
any of the Parent Company’s or its Affiliates’ current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, which relates to events occurring during Executive’s
employment hereunder by the Parent Company or the Company as to which Executive
may have relevant information (including but not limited to furnishing relevant
information and materials to the Parent Company or the Company or its designee
and/or providing testimony at depositions and at trial), provided that with
respect to such cooperation occurring following termination of Executive’s
employment, the Parent Company shall reimburse Executive for expenses reasonably
incurred in connection therewith and shall schedule such cooperation to the
extent reasonably practicable so as not to unreasonably interfere with
Executive’s business or personal affairs. Notwithstanding anything to the
contrary, in the event the Parent Company requests cooperation from Executive
after her employment with the Parent Company and the Company has terminated and
at a time when Executive is not receiving any severance pay from the Parent
Company or the Company, Executive shall not be required to devote more than 40
hours of her time per year with respect to this Section 18, except that such 40
hour cap shall not include or apply to any time spent testifying at a deposition
or at trial, or spent testifying before or being interviewed by any
administrative or regulatory agency.

 

[Remainder of Page Intentionally Left Blank]

 

   

 

 

Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to me.  

 

  Very truly yours,       JAMES RIVER GROUP HOLDINGS, LTD.           By: /s/
Robert P. Myron     Name: Robert P. Myron     Title: President and Chief
Operating Officer           JAMES RIVER GROUP, INC.           By: /s/ J. Adam
Abram     Name: Adam Abram     Title: Chief Executive Officer

 

ACCEPTED AND AGREED TO THIS 19th DAY OF December, 2016

 

/s/ Sarah C. Doran   Sarah C. Doran    

 



   

